Exhibit 99.10 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Amendment No. 1 to the annual report of Petro-Canada (the "Company") on Form 40-F for the fiscal year ending December 31, 2006 as filed with the Securities and Exchange Commission on March 29, 2007 (the "Report"), I, Ronald A. Brenneman, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:October 1, 2007 /s/ Ronald A. Brenneman Ronald A. Brenneman President and Chief Executive Officer
